DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/394601, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In this instance no subject matter of any claim is supported by the claimed priority document. The examiner remarks that the applicant appears to have claimed priority to the wrong 934601.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 27 and 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20070049833 A1 by Tearney et al. (Hereafter Tearney).

Regarding claim 27, Tearney teaches: An elongated medical device (see Abstract) which can be used for photodynamic tissue mapping (nothing prevents the catheter from being used with a voltage sensitive dye as such the structures involved are fully capable of such use), the device comprising:
a shaft with a proximal end and a distal end (see the Abstract and note that catheters inherently have a shaft with ends and/or see Fig.7 and note that the shaft on the left side of the figure has a proximal end (left) and distal end (right));

However, while the first optical fiber was taught by Tearney as above, having a second optical fiber spaced longitudinally apart on the same spline was not taught by Tearney.

Therefore it would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed invention by merely duplicating that which is taught in Tearney along the length of the spline, at least in light of the legal precedent set forth in MPEP 2144.04(VI)(B).
Additionally and alternatively, the examiner notes that the foregoing rejection relies at least in part on the ordinary meaning of plural elements as applied to a spline. While the examiner holds that this is correct and that a long thin member such as a spline has an ordinary orientation for the distribution of elements which is a longitudinal distribution the examiner notes that it is not strictly inherent and therefore it may compact prosecution to provide the additional alternative grounds of rejection which is that distributing sensors along a longitudinal length of a spline is old and well known in the art. See MPEP 2144.03. 
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to distribute the optical fibers longitudinally along the spline in order to rely upon a known working configuration. 



Regarding claim 30, Tearney further teaches: 30.The device of claim 29, further wherein at least a respective one of said plurality of optical fibers receives light through said distal end proximate a respective one of said plurality of second openings (see Fig. 7 noting the “Imaging beam” depicted therein).

Regarding claim 31, Tearney teaches that the optical fibers are coupled to and retained at the openings/windows as given above in regards to claim 27 and as depicted, Tearney does not state what holds these fibers in place and therefore Tearney fails to expressly teach: “31. The device of claim 27, further comprising an adhesive that couples a portion of the first optical fiber with said first opening.”
However, since it is clear that the fibers don’t stay next to the windows out of free will, and since it is unclear and un-disclosed what does hold the fibers there, one of ordinary skill in the art would seek to remedy this deficiency by using the bonding means known in the art. To that end the applicant should take official notice the epoxies are old and well known in the art and have even been commercially available for use as a bonding agents for many decades, very reasonably since before anyone involved in this patenting process was even born unless the applicants are in their 80s.
.

Claims 33, 35-36 and 37-39, in the alternate are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20040260182 A1 by Zuluaga et al. (hereafter Zuluaga).

Regarding claims 33, 36, and 39, Zuluaga teaches the following: 33. An elongate medical device, comprising:
an elongate shaft with a distal end portion (see Fig. 1 and note that probe 16 has an elongated shaft/body having proximal (left) and distal (right) ends as depicted);
a plurality of splines coupled to said distal end portion of said shaft, each of said splines having … opening … (see Fig. 8A and note the splines as depicted, these splines having windows 82/24 which are openings as best understood, but alternatively could be structured as a physical opening, e.g. as in Fig. 9C);
a plurality of optical fibers with proximal ends and distal ends extending through said shaft, at least a respective one of said plurality of optical fibers coupled with … said … opening of each respective spline of said plurality of splines and receiving light through said distal end the plurality of optical fibers proximate said opening in said respective spline see Fig. 8A and note that this is depicted and/or see either [0051]-[0055] or Figs. 9A-D noting fiber 18 terminates at the window/opening and transmits light there-through,

In the foregoing, limitations relating to the plurality were omitted because without modification Zuluaga only has one fiber per spline and therefore fails to teach that the invention comprises splines which possess: “a plurality of openings, wherein each of the plurality of openings are at different locations along each of the plurality of splines and wherein each of the plurality of openings on each of said splines are spaced longitudinally from other of the plurality of openings on each of said splines” or fibers which are routed to each of these new openings as exemplified by the claim language “at least a respective one of said plurality of optical fibers coupled with each one of said plurality of opening of each respective spline of said plurality of splines”.
However, since the difference between the claimed scope and the prior art is the mere duplication of elements, e.g. the number of openings and associated fibers, with each pair being otherwise the same and with the spacing of these elements as they are ordinarily provided.  As such the claims are prima facie obvious over Zuluaga alone in light of the legal precedent provided by MPEP 2144.04(VI)(B).
Therefore it would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed invention by merely duplicating that which is taught in 
Additionally and alternatively, the examiner notes that the foregoing rejection relies at least in part on the ordinary meaning of plural elements as applied to a spline. While the examiner holds that this is correct and that a long thin member such as a spline has an ordinary orientation for the distribution of elements which is a longitudinal distribution the examiner notes that it is not strictly inherent and therefore it may compact prosecution to provide the additional alternative grounds of rejection which is that distributing sensors along a longitudinal length of a spline is old and well known in the art. See MPEP 2144.03. 
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to distribute the optical fibers longitudinally along the spline in order to rely upon a known working configuration. 

Regarding each of claims 35, 37-38, and regarding claim 36 at least in the alternate it is noted that Zuluaga teaches the basic invention as given above in regards to claim 33, but Zuluaga fails to teach the cited claim limitations due to the claims containing pluralities of Zuluaga's elements. Therefore Zuluaga fails to expressly and fully anticipate:
“35. The elongate medical device of claim 33, wherein each of said plurality of splines has a plurality of openings, further wherein at least a respective one of said plurality of optical fibers receives light through a respective one of said plurality of openings. 36. The elongate medical device of claim 33, wherein said plurality of splines 
However, since the only difference between the claimed scope and the prior art is the mere duplication of elements, e.g. the number of fibers and openings for claim 35 or the number of splines for claim 37, the claims are prima facie obvious over Zuluaga alone in light of the legal precedent provided by MPEP 2144.04(VI)(B).
Therefore it would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed invention by merely duplicating that which is taught in Zuluaga, at least in light of the legal precedent set forth in MPEP 2144.04(VI)(B).

Regarding claim 36, Zuluaga teaches: 36.    The elongate medical device of claim 33, wherein said plurality of splines comprises at least eight splines (as best understood this is covered in Fig. 8A which appears to depict 6 splines on one side wherein by ordinary meaning there are another 6 on the other side. Additionally or alternative this is also addressed below in the 103(a) above).
Regarding claim 39, Zuluaga teaches: 39.    The elongate medical device of claim 33, further comprising a pull wire coupled with said distal end of said shaft and configured to selectively deflect said distal end of said shaft (Figs. 8A-B depict the deflected and non-deflected (i.e. opened and closed) configurations respectively where pull wire 80 is used to provide such an actuation as per [0051], [0061], or [0065]).


Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tearney as applied to claim 27 above, and further in view of Zuluaga.

Regarding claim 32, Tearney teaches the base invention including the use of a basket assembly but Tearney does not teach that this basket is collapsible per se; therefore Tearney fails to explicitly teach: “32.    (Previously Presented) The device of claim 27, further comprising a pull wire extending through said shaft and configured to selectively deflect said distal end of said shaft.”
However, Zuluaga in the same in the same (or eminently related) field of optical imaging via catheters (e.g. see Abstract) teaches the use of pull wires for actuation of the baskets (see Fig. 8A-8B and [0051] and note that part 80 is a control wire (pull wire) allowing the basket to change configuration as claimed) which advantageously allows for more positioning opportunities for the basket (see [0061] noting that the selective deployment allows the basket to be operated at a particular ROI).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to improve Tearney with the use of the pull-wire taught by Zuluaga in order to advantageously allow for more options for positioning Tearney’s basket.

Claims 40 and 42-44,are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tearney, and further in view of US 20080081990 A1 by Berenfeld et al. (hereafter Berenfeld).

Regarding claim 40, Tearney teaches the following: 40. A system comprising:
an elongate medical device comprising (see Abstract):
an elongate shaft with a distal end portion (see the Abstract and note that catheters inherently have a shaft with ends and/or see Fig.7 and note that the shaft on the left side of the figure has a proximal end (left) and distal end (right));
a plurality of splines coupled to said distal end portion of said shaft, each of said splines having a first opening and a second opening at a first spline location along the longitudinal axis; and a plurality of optical fibers, each with a proximal end and a distal end, extending through said shaft, at least a respective one of said plurality of optical fibers coupled with each respective spline of said plurality of splines and receiving light through said distal end proximate said second opening … in said respective spline, wherein a portion of one of the plurality of optical fibers are external to said plurality of splines and a distal end portion of one of the plurality of optical fibers are coupled with the first opening and the second opening and a distal end of one of the plurality of optical fibers is proximate the second opening and flush with a side of each respective spline of said plurality of splines … (regarding these limitations together, see Fig. 7 and the descriptive text of [0034]-[0035] and note that the optical fibers 710 terminate at the center of the basket and are depicted as imaging through the spline and terminating flush therewith. Thus the optical fiber is bonded to some manner of opening (be it a window – i.e. an opening for the light transmitted by the fiber or a door i.e. an opening for the whole fiber) as such Fig. 7 clearly depicts the claimed arrangement);

While Tearney teaches the first and second opening in the spline having the optical fiber passing therethrough as claimed and rejected above, Tearney does not teach the use of multiple fibers per spline which each have this configuration so as to fail to teach: “and a third opening and a fourth opening at a second spline location along the longitudinal axis and wherein the first spline location and the second spline location are spaced longitudinally from each other” and “and another of the plurality of optical fibers are external to said plurality of splines and a distal end portion of one of the plurality of optical fibers are coupled with the third opening and the fourth opening and flush with a side of each respective spline of said plurality of splines” which were omitted from the foregoing rejection as indicated by ellipses.
However, since the difference between the claimed scope and the prior art is the mere duplication of elements, e.g. the fiber passing through a first and second opening arrangement, with each fiber and openings being otherwise the same and with the spacing of these elements as they are ordinarily provided.  As such the claims are prima facie obvious over Tearney in light of the legal precedent provided by MPEP 2144.04(VI)(B).
Therefore it would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed invention by merely duplicating that which is taught in Tearney along the length of the spline, at least in light of the legal precedent set forth in MPEP 2144.04(VI)(B).

Additionally and alternatively, the examiner notes that the foregoing rejection relies at least in part on the ordinary meaning of plural elements as applied to a spline. While the examiner holds that this is correct and that a long thin member such as a spline has an ordinary orientation for the distribution of elements which is a longitudinal distribution the examiner notes that it is not strictly inherent and therefore it may compact prosecution to provide the additional alternative grounds of rejection which is that distributing sensors along a longitudinal length of a spline is old and well known in the art. See MPEP 2144.03. 
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to distribute the optical fibers longitudinally along the spline in order to rely upon a known working configuration. 
Furthermore Tearney, while intended for use in diagnosing vascular pathology (see [0003]-[0004]), does not perform optical imaging of electrical activity with his invention and therefore Tearney does not teach: “a digital computer configured to analyze light received from an optical sensor through said plurality of optical fibers, wherein the analysis comprises measurements of electrical activity of tissue of a patient, wherein the electrical activity of the tissue is based on the light received and converted from an optical signal to a digital signal using a circuit, wherein the digital computer is 
However, Berenfeld in the same (or eminently related) field of optical imaging via catheters (e.g. see Abstract) teaches that one can use optical imaging in tandem with the application of voltage sensitive dyes and that when doing so the incoming signal is indicative of electrical activity and that this can be digitized (which is the claimed analysis in its entirety) and even further analyzed as per the following citations (see [0008]-[0011] and [0053] noting the involvement of the computer as per [0010]). Berenfeld goes on to teach the advantages of this sort of arrangement (see [0081] which shows that this arrangement improves resolution over the prior arts and see [0138] which shows that this allows for better guidance during procedures such as cardiac ablation) and Berenfeld further goes on to teach that the computer can facilitate both imaging and mapping by controlling the directionality of the light source in two distinct ways. First Berenfeld teaches controlling the scanning direction (see Berenfeld’s [0128] noting that the light sources are meant to be scanned to view all directions which, given the context of a base art having non-scanning fibers which are already positioned/arrayed in all direction, would mean having the computer select different fibers to view the different directions) or alternatively Berenfeld also teaches controlling the directionality of the light source itself (which is closer to the claim language but further from what is specified by the applicant) by way of teaching the merits to having multiple sources and the switching between sources to provide more image data (see Berenfeld’s [0052] noting that source switching directs light in different directions/fibers). These two teachings having the advantages of allowing for mapping which has prima 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of invention to include the dye and processing of Berenfeld in order to allow for one or more of improved resolution, mapping, simultaneous electrical and anatomical measurements, and better outcomes during surgical applications of such catheters.

Regarding claim 42, Berenfeld further teaches: 42.    (Currently Amended) The system of claim 40 further comprising a display (see Berenfeld Fig. 4 part 117 as the computer, but both Berenfeld’s teachings and by ordinary meaning, comprises a display), wherein said digital computer is further configured to form an image based on the electrical activity, and to cause the image to be displayed on the display for a user (this is the fundamental reason why Berenfeld gathered and analyzed the data therefore see Berenfeld’s sections [0010], [0052], [0066], [0095] etc.).
Regarding claim 43, Berenfeld further teaches: 43.    (Previously Presented) The system of claim 40, wherein said light source is configured to provide light at a wavelength that excites a photodynamic voltage-sensitive dye applied to the tissue (see Berenfeld Abstract, [0004], [0008]-[0011], [0053] etc.).

Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tearney further in view of Berenfeld as applied to claim 40 above, and further in view of Zuluaga.

Regarding claim 44, Tearney as modified by Berenfeld teaches the basic invention as given above in regards to claim 40; however, despite Tearney using a basket arrangement these references fail to teach that the basket is expandable/collapsible per se therefore the references fail to explicitly teach: "44.    (Currently Amended) The system of claim 40, wherein said plurality of splines and said plurality of optical fibers form a collapsible basket assembly, wherein one or more of said plurality of splines are coupled with one or more wires capable of expanding and collapsing the collapsible basket assembly.”
However, Zuluaga in the same in the same (or eminently related) field of optical imaging via catheters (e.g. see Abstract) teaches the use of pull wires for actuation of the baskets (see Fig. 8A-8B and [0051] and note that part 80 is a control wire (pull wire) allowing the basket to change configuration as claimed) which advantageously allows for more positioning opportunities for the basket (see [0061] noting that the selective deployment allows the basket to be operated at a particular ROI).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to improve the combination of Tearney and Berenfeld with the use of the pull-wire taught by Zuluaga in order to advantageously allow for more options for positioning Tearney’s basket.

Response to Arguments
Applicants’ initial argument that the priority issue has been addressed is acknowledged. The examiner again remarks that the priority claim does not appear to have been corrected as of yet therefore the examiner’s statements remain.

Applicant’s arguments filed 12/22/2020 have been fully considered but they are not persuasive, with each argument being responded to in the order presented as follows:
On pages 6-8 the applicant lodges their first argument against the Tearney art. The basis of the applicant’s argument is that Tearney intends his optics to be located “near a vessel wall” and therefore that any additional optics added by duplication would be too far from the vessel wall to be functional. Examiner respectfully disagrees.  As a non-starter the examiner notes that the applicant’s citation is from an unreferenced section of Tearney such as [0025] that relates to a different embodiment and therefore would be no more a source of convincing evidence then the examiner citing the applicant’s Fig. 1 and using the non-spline embodiment contained therein to reject the applicant’s claims under 112 grounds. As a second and equally important reason why this could never be convincing would be that the applicant has made some rather seriously flawed assumptions which give rise to two separate reasons that the argument is unconvincing. The assumptions being that because Tearney attempts to be “near” the vessel wall to mitigate signal attenuation due to blood that any optics provided at any other location are non-functional. This has a lot of things to unpack in its own right but the first and foremost reason why it is unconvincing is because it is spurious. 
On pages 8-10 the applicant turns to Zuluaga and makes two arguments. First the applicant opines that, because more fibers would take up more space, one of ordinary skill in the art could not make the modification and second the applicant opines that Zuluaga requires contact and therefore could not be modified to have additional optics. Examiner respectfully disagrees, but before logically and legally examining the argument itself the examiner will endeavor to explain why the applicant’s cited support does not modify the examiner’s position and will break this up into two parts with the second part starting at the first full paragraph of page 10 of the remarks.
Regarding the first portion of the applicant’s support, the examiner notes that the cited support is from: Zuluaga’s [0004] wherein Zuluaga teaches that the catheter size has to be large enough to accommodate the fibers. This supports the examiner’s conclusion of obviousness so it is unclear why the applicant has referenced it since it renders clear to anyone reading it that the size of the invention must accommodate the size of its component parts; though notably this is inherent anyways and one of ordinary skill in the art would be expected to understand as much regardless. Zuluaga’s [0013] 
Regarding the second portion of the applicant’s support, the examiner notes that the cited support is from Zuluaga’s [0016] and that this is also unconvincing but for different reasons. First and foremost the applicant has taken something that is not from the examiner’s grounds of rejection which addresses the use of the invention and is explicitly optional (e.g. note that the citation begins: “In some practices of the method”) such that the applicant cannot realistically hold that the citation undoes any particular teaching of Zuluaga nor that it clarifies that Zuluaga would require each and every optic to be in contact with the vessel wall even in those (method) embodiments he is discussing. However, this portion of the argument is separated and discussed separately from the foregoing because while the applicant is correct in identifying that Zuluaga speaks to the benefits of contact they are incorrect in asserting that it is required as that is never discussed anywhere in Zuluaga and also they are incorrect in asserting that this would mean that there is not cause to try adding additional optics to the splines for exactly the same reasons iterated by the examiner above in their response to the first argument against Tearney which is incorporated herein by 
On page 11 the applicant opines that claim 32 is patentable by virtue of dependency; however, for the foregoing reasons the examiner does not find parent claim 27 to be patentable and therefore does not find the argument convincing.
On pages 11-12 the applicant reiterates their argument against Tearney and the examiner would therefore incorporate and reiterate their response to the first argument against Tearny stated above. For such reasons the argument is unconvincing.
On pages 12-13 the applicant opines that claim 44 is patentable by virtue of dependency; however, for the foregoing reasons the examiner does not find parent claim 40 to be patentable and therefore does not find the argument convincing.
Having addressed the applicant’s arguments as drafted and each instance of support or citation provided, the examiner also makes note that the modifications are made by one of ordinary skill in the art wherein one of ordinary skill in the art would recognize that things can be near enough to a vessel wall to be functional even if they aren’t exactly at the center of a spline - which is a reoccurring concept in each argument the applicant has provided and which, in its own right, Examiner finds unconvincing.  See MPEP 2145 as whole and note that specific arguments made by the applicant (e.g. the argument made based on Zuluaga’s [0004]) in this instance even coincide with 
Lastly the examiner notes that while the applicant does not make specific remarks about how the newly amended claim limitation differentiates the claims from the prior art; it is at least quoted on pages 7 and 9, and 11 of the remarks and thus bears some further consideration. To that end the examiner notes that they have chosen to both proceed with the substantially the same rejection, because it is unclear how else one would add the optics except to place them at different longitudinal locations. E.g. Given that this change is enacted by one of ordinary skill in the art it seems rather unlikely and unseemly to assert that they would seek to increase the width of the spline to accommodate new optics, especially when this would interfere with the function of the splines (which must remain springy/flexible) and would be contrary to the usual arrangement of sensing elements on splines. However and additionally and to most fully compact prosecution, the examiner has also added an additional grounds of rejection and notes that this is further supported by prior art evidence as discussed further in the conclusion section below.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

US 6101410 A by Panescu et al. shows sensing elements, in this case electrical ones, distributed along the length of a spline. See e.g. Fig. 1 noting 16.

US 7004911 B1 by Tu et al. shows sensing elements, in this case optical ones, distributed along the length of a spline. See e.g. Fig. 5 noting 51-54.
US 20100030063 A1 by Lee et al. shows sensing elements, in this case both optical and electrical, distributed along the length of a spline. See e.g. Fig. 5 noting optics 216 and electrodes 253.
US 20100063492 A1 by Kahlert et al. shows sensing elements, in this case explicitly generic sensors in most embodiments (e.g. [0042] corresponding to Fig. 2) but which are also capable of being temperature, electrical, spectral, and optical sensors per se as noted in [0014] which are distributed along the length of the spline. See e.g. Fig. 2 noting sensors 17-18 and emitters 19 which are also distributed along the length of the spline since this is standard for more than just sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278.  The examiner can normally be reached on M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793